Citation Nr: 1200289	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  08-23 041A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable rating for a left cornea scar.

2.  Entitlement to service connection for a thoracolumbar spine disorder.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for a right ankle disorder.

7.  Entitlement to service connection for a left ankle disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to September 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case has since been returned to the Wichita, Kansas, RO.  

The Veteran separately claimed service connection for a thoracolumbar spine disability and a cervical spine disability; however, the RO characterized them as a single claim for "mid to upper back pain (also claimed as a cervical spine condition)" in its November 2006 decision.  A review of the record reflects that the Veteran's intent has always been that these claims should be considered separately.  This corresponds with the medical evidence of record, which shows that the Veteran's thoracolumbar spine pain and cervical spine pain had different dates of onset, and are exhibited by a unique set of symptoms.  As a result, the Board has recharacterized the issues accordingly as shown on the title page.  

A review of the record reflects that the Veteran perfected an appeal for service connection for posttraumatic stress disorder (PTSD) in August 2008.  Service connection for PTSD was later granted by a rating decision dated in May 2009, which represents a complete grant of the benefit sought; thus, the Board does not have jurisdiction over this issue.  The Veteran also initiated an appeal with respect to the rating assigned to his service-connected right shoulder disability, but the record made available to the Board does not show that he filed a substantive appeal after a May 2009 statement of the case was issued.  As a result, the Board lacks jurisdiction over this issue.  


REMAND

The Veteran received VA examinations of his joints and left eye in July 2006; however, the Board finds that these examinations are inadequate for rating purposes.  The joints examiner found that there was no evidence of current spine, knee or ankle disabilities.  However, the examiner did not comment on the many reports of bilateral knee pain and diagnoses of patellofemoral syndrome and chondromalacia patella during service, an ankle sprain in May 2006 that resulted in a temporary profile, and complaints of painful motion in the thoracolumbar and cervical spine in February 2006.  In addition, post-service treatment records dated in March 2008 reflect continued reports of bilateral knee pain with diagnoses of patellofemoral syndrome and a finding of a "mild reduction in the medial compartment space" of the left knee.  The Veteran has also provided competent lay evidence of a continuity of spine, knee and ankle pain since service, which does not appear to have been considered during his examination.  

Turning to the eye examination of record, the Board notes that the Veteran's left corneal scar has been rated under Diagnostic Code 6009 (unhealed eye injury).  (While the appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The effective date of the revisions is December 10, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's claim was received prior to December 10, 2008, the revised criteria are not for application in his case.)

Under the former version of Diagnostic Code 6009, the disability of the eye is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent.  38 C.F.R. § 4.84a (Diagnostic Code 6009) (2006).  Other similar diseases of the eye are evaluated in this manner.  See 38 C.F.R. § 4.84a (Diagnostic Codes 6000-6009) (2006). 

The July 2006 eye examiner found that there was a left corneal scar with "residual rust ring," which was "not affecting the [Veteran's] vision, but at times he may experience irritation in the left eye from the prior injury."  However, the examination report does not discuss the January 2006 service treatment record in which the Veteran reported spots in his vision.  The Veteran also noted similar concerns when he filed his June 2007 notice of disagreement, stating that he has "a large dark spot continually in my lower line of sight . . ."  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, upon remand, new VA examinations of the Veteran's joints and left eye should be scheduled so that the service treatment records, post-service clinical evidence, and the lay statements concerning continuity of joint symptomatology and visual abnormalities can be considered.  

With regard to the issue of entitlement to service connection for a cervical spine disability, the RO denied this claim in its November 2006 rating decision, albeit by adjudicating the issue together with the symptoms associated with the Veteran's thoracolumbar spine disability.  In a June 2007 statement, the Veteran expressed disagreement with the denial of service connection, specifically referencing his cervical spine disability as separate from his thoracolumbar symptoms.  The June 2007 statement represents a timely notice of disagreement, see 38 C.F.R. § 20.20; however, the RO has not issued a statement of the case on the issue, and as a result no appeal has been perfected.  The United States Court of Appeals for Veterans Claims has held that where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  (Although the issue was combined by the RO with middle back pain, the statement of the case issued in July 2008 does not appear to contemplate cervical spine disability in its analysis.)

Post-service treatment records from the Kansas City (Missouri) VA Medical Center (VAMC), have been obtained.  The most recent records from this facility are dated in February 2009.  As it appears that the Veteran receives regular treatment at the Kansas City VAMC, updated treatment records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative should be sent a statement of the case on the issue of entitlement to service connection for a cervical spine disability.  If, and only if, the Veteran perfects an appeal by submitting a timely substantive appeal, the claim should be returned to the Board.

2.  Contact the Kansas City VAMC and request that all records of the Veteran's treatment at that facility since February 2009 be provided for inclusion with the claims folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After the aforementioned development has been completed, schedule an examination of the Veteran to determine the nature and etiology of any spine disorder, ankle disorder, and knee disorder.  The claims folder and a copy of this remand should be provided to the examiner.  All clinically indicated tests and studies should be conducted.  

The examiner should provide a diagnosis for each spine, ankle, and knee disability.  He/she should then indicate whether it is at least as likely as not (probability of 50 percent or greater) that each disorder had its onset as a result of the Veteran's period of active service, or, in the case of any diagnosed arthritis, within the first post-service year.  The examiner's attention is drawn to the in-service diagnoses of left chondromalacia patella and bilateral patellofemoral syndrome.  He/she should indicate whether the Veteran currently suffers from either of these disorders or whether he has chronic residuals of them.  The examiner should also reconcile his/her findings as to the etiology of any diagnosed spine disorder or ankle disorder with the in-service findings of cervical spine and thoracolumbar spine pain and ankle sprain.  

If the examiner determines that he/she cannot provide an opinion on any issue without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Schedule the Veteran for a VA eye examination in order to identify the characteristics and assess the severity of the Veteran's service-connected left cornea scar.  The report of the eye examination should confirm whether the Veteran's left eye exhibits impairment of visual acuity and/or field loss.  Findings denoting the loss of visual acuity and/or field of vision achieved by the Veteran during the examination should be reported.  If decreased visual acuity and/or restricted field of vision is found, the examiner should offer an opinion about what has caused it. 

In addition, the report of the eye examination should confirm whether the corneal scar results in pain, rest- requirements, and/or episodes of incapacity and currently exhibits active pathology of any kind.  The examiner should determine, if possible, whether the Veteran has a visual abnormality exhibited by a dark spot in his field of vision and, if so, opine whether it is attributable to his service-connected cornea scar.  If any visual abnormalities can be attributed to the Veteran's cornea scar, the examiner should then indicate whether this abnormality can be appropriately characterized as "active pathology."  Each opinion should be accompanied by a full rationale. 

All tests and studies thought necessary by the examiner should be performed.  The claims file should be made available to and reviewed by the examiner.

5.  After the above has been completed, re-adjudicate the issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If an issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

